DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being obvious over Feng et al. (hereinafter “Feng”), CN109166527, in view of Ha, CN106960658.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
Regarding claim 1, Feng teaches a pixel circuit (figs. 1-5): a first drive line GL, a second drive line GL, a data line DL and a sense line SL (figs. 1-5); a first pixel sub circuit is located in an odd row of the pixel array, the first pixel sub circuit includes a first scan transistor T1 (applicant’s first write cell), a first sense transistor T2 (applicant’s first sense cell), and a first drive transistor T3 (applicant’s first drive cell), a first scan transistor T1 connected to the data line, a first sense transistor T2 connected to the sense line, and a first drive transistor connected to the first OLED to drive the first OLED to emit light, wherein the pixel array is constructed in units of pixel circuits (0042-096); a second pixel sub-circuit is located in an even number of rows of the pixel array, the second pixel sub circuit includes a second scan transistor T1 (applicant’s second write cell), a second sense transistor T2 (applicant’s second cell), and a drive transistor T3 (applicant’s second drive cell), a second scan transistor T1 is connected to the data line, a second sense transistor T2, and a second drive transistor T3 (applicant’s second drive cell), a second scan transistor T1 is connected to the data line, a second sense transistor T2 is connected to the sense line, as second drive transistor T3 is connected to the second OLED to drive the second OLED to emit light. The second scanning transistor T1 is connected to the 
Feng fails to explicitly teach a first writing unit is connected to the first driving line with the second sensing unit so as to be turned on or off at the same time under the control of the first driving line.
However, in the same field of endeavor, Ha teaches a pixel circuit including a second sense transistor T1, and a second drive transistor DRT, the second write transistor T2 is connected to the data line, the second sense transistor T1 is connected to the sense line, the second drive transistor DRT is connected to the second OLED to drive the second OLED to emit light, and the first write transistor T2 and the second sense transistor T1 are connected to the N-1th scan line SCAN (n-1) to be turned on or off simultaneously under the control of the N-1th scan line SCAN (n-1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Feng to incorporate the feature of Ha. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with reduced display size.
Regarding claim 6, Feng teaches wherein the first driving line and the second driving line are configured to be connected to output terminals of gate driving units in two adjacent rows in a gate driving circuit (fig. 3, [0070-0079]).
Regarding claim 7, it is a display panel of claim 1 and is rejected on the same grounds presented above.

Regarding claim 9, it is a display panel of claim 7 and is rejected on the same grounds presented above.
Regarding claim 10, it is an electronic device of claim 9 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-5 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in dependent claim 2.
Claims 11-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific method steps comprising the specific elements taught in independent claim 11.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622